Citation Nr: 1117843	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-03 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hip degenerative joint disease.

4.  Entitlement to a rating in excess of 20 percent for low back strain.

5.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee.  

6.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.  

7.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1985 to February 1986 and from September 1986 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in a May 2010 hearing.  

The issues of entitlement to service connection for bilateral hip degenerative joint disease and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the appellant if any further action is required on his part.  



FINDINGS OF FACT

1.  There is no competent evidence of record linking any currently existing hearing loss for VA purposes to the Veteran's active duty service.  

2.  There is no competent evidence of record linking any currently existing tinnitus to the Veteran's active duty service.  

3.  The service-connected low back strain is not manifested by severe limitation of motion, lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, narrowing or irregularity of the joint space; it is also not manifested by any incapacitating episodes, ankylosis or forward flexion of the thoracolumbar spine to 30 degrees or less.  

4.  The service-connected patellofemoral syndrome of the right knee is manifested by complaints of pain and limitation of motion but flexion could be accomplished to at least 80 degrees, extension could be accomplished to 10 degrees and the knee is stable.  

5.  The service-connected patellofemoral syndrome of the left knee is manifested by complaints of pain and limitation of motion but flexion could be accomplished to at least 110 degrees, extension could be accomplished to 0 degrees and the knee is stable.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's military service, and sensorineural hearing loss may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  The criteria for entitlement to a rating in excess of 20 percent for low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5292, 5295 (2002); Diagnostic Code 5237 (2010).

4.  The criteria for entitlement to an initial rating in excess of 10 percent for  patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).

5.  The criteria for entitlement to an initial rating in excess of 10 percent for  patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to service connection and/or increased ratings for the disabilities adjudicated by this decision.  With regard to the service connection claims, the discussion in the October 2003, January 2005 and December 2008 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection for hearing loss and tinnitus.   See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With regard to the increased rating claim for the back, the Veteran was provided with the requisite notice via the October 2003 and December 2008 VCAA letters.  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decisions on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of what types of information and evidence were needed to substantiate his claims in the October 2003, January 2005 and December 2008 VCAA letters and he was provided with notice of the types of evidence necessary to establish a disability rating or an effective date for the disabilities on appeal in the December 2008 VCAA letter. 

Additionally, the Board notes that the increased rating knee claims arise from the grant of service connection for the left knee and right knees where the Veteran has disagreed with the initial disability evaluations assigned.  As a result of the grant of service connection and the assignment of specific disability ratings and effective dates for the left and right knee disabilities, section 5103(a) notice was no longer required.  See Dingess at 490 (2006).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Veteran has not been afforded VA examinations with regard to his hearing loss and tinnitus claims.  This due to the fact, as set out below, that the Veteran's current accounts of problems with his hearing acuity and tinnitus are contradicted by his self reported medical history which he provided at the time of his entrance and exit examinations.  A decision which links in-service hearing loss and tinnitus to the Veteran's active duty in such a situation depends, almost entirely, on the credibility of the Veteran.  This credibility with regard to his hearing loss and tinnitus claims has been negated.  Any VA examination which attempts to determine if the Veteran currently has hearing loss and/or tinnitus due to active duty which is based on the Veteran's discredited allegations would be without probative value and a waste of time and resources to conduct.  

The Veteran was provided with appropriate VA examinations for his low back and knee claims.  The examiners recorded the Veteran's subjective complaints and physician findings.  The findings were reduced to writing and in a manner which allows for them to be applied to the rating criteria for evaluation of back and knee claims.  A rationale was provided for the opinions advanced.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal decided herein has been met.  38 C.F.R. § 3.159(c)(4).  The Board finds that the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  At the time of the central office hearing conducted by the undersigned, the Veteran reported that he was in receipt of Social Security disability benefits.  The determination from Social Security is associated with the claims file but the medical records relied upon for the decision have not been associated with the claims file.  Significantly, at the time of the hearing, the Veteran reported that the Social Security decision was based entirely on VA medical records.  The Veteran indicated that the records were not required for the claim.  The Board finds the Veteran has waived any requirement to obtain the Social Security records with regard to the issues adjudicated by this decision.  No additional pertinent evidence has been identified by the appellant as relevant to the issues on appeal decided herein.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.


Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing decreased hearing and experiencing pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the currently existing hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The issues adjudicated by this decision do not involve simple diagnoses or medical assessments.  See Jandreau; see also Woehlaert .  The appellant is not competent to provide more than simple medical observations such as noting that he had decreased hearing, pain in the back and knees and restricted motion.  The appellant is not competent to provide a complex medical opinion regarding the etiology of the claimed hearing loss and tinnitus or the cause of his neurological symptoms nor is he competent to provide lay evidence as to the exact extent of his hearing loss in terms of audiological levels in Hertz.  See Barr.


General service connection criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous system, such as a sensorineural hearing loss, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether an appellant has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Entitlement to service connection for hearing loss.

The Board finds that service connection is not warranted for hearing loss.  

The service treatment records were silent as to complaints of, diagnosis of or treatment for hearing loss.  

Clinical evaluation of the Veteran's ears was determined to be normal at the time of the March 1985 enlistment examination.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
10
LEFT
0
0
0
10
0

The Veteran denied having or ever having had ear trouble or hearing loss on a Report of Medical History he completed at that time.  

Clinical evaluation of the Veteran's ears was determined to be normal at the time of the April 1987 separation examination.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
20
5
LEFT
20
0
10
20
5

The Veteran denied having or ever having had ear trouble or hearing loss on a Report of Medical History he completed in April 1987.  

The first post-service evidence of record of hearing loss is dated in March 2005.  A clinical record dated that month reveals the Veteran complained of tinnitus and hearing loss in the left ear and decreased hearing in his right ear.  He denied a history of middle ear pathologies.  He reported periodic tinnitus.  Testing was interpreted as showing that the Veteran's hearing was within normal limits with the exception of mild sensorineural hearing loss in the right ear at 4000-8000 Hertz.  This hearing loss was not linked to the Veteran's active duty service in any way.  

The Veteran testified before the undersigned that he was exposed to acoustic trauma during active duty while in training and during routine field exercises.  He reported that there were hand grenades and M-16's were fired.  He denied being issued hearing protection during weapons training.  His military occupational specialty (MOS) was hospital food service and he reported he was a cook and then in hospital food service.  He spent a lot of time around generators and engines while handling field equipment.  The Veteran testified that he had a lot of difficulty with hearing during service and seemed to indicate the right side.  The hearing had remained the same over the years and he reported constant ringing.  He testified that he could never go back to his employment as a machinist due to hearing loss.  He worked as a machine operator prior to active duty and said there was no noise in his work area.  He denied having tinnitus prior to active duty service.  

The pertinent evidence of record indicates the Veteran is currently claiming that he experienced difficulties with his hearing while on active duty.  Significantly, the contemporaneous evidence of record in the form of the service treatment records indicates that the Veteran denied having or ever having had problems with his ears or hearing at the time of his discharge examination.  The Board places greater probative value on the Veteran's reports of symptomatology made at the time of his discharge over the subsequent allegations made when there is a chance for pecuniary gain.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  Not only may the Veteran's memory have dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

The fact that the Veteran did not experience hearing loss at the time of discharge or for several years after is supported by the Veteran's failure to file a claim for the disability shortly after discharge.  The Board notes that, in May 1987, shortly after discharge, the Veteran submitted a claim of entitlement to service connection for a knee disorder.  He did not claim any disability relating to hearing loss.  

Other than the Veteran's allegations, there is no competent evidence of record which indicates that the Veteran currently experiences hearing loss which was incurred in or aggravated by the Veteran's active duty service.  The Veteran's own account of his hearing acuity made at the time of discharge directly contradicts the subsequent allegations made several years after discharge.  The contradiction between the current allegations and the Veteran's own self-reported history at the time of discharge negates the probative value of the Veteran's allegations of hearing loss during active duty and thereafter.  

There is no competent evidence of record of the presence of hearing loss to a compensable degree within one year of discharge which would allow for the grant of service connection for hearing loss on a presumptive basis.  No medical records dated within one year of discharge dealing with sensorineural hearing loss have been associated with the claims file.  Service connection is not warranted for sensorineural hearing loss on a presumptive basis.  

As set out above, the Veteran is not competent to provide an opinion as to the etiology of his hearing loss as this does not involve a simple medical question.  While he is competent (which is a concept separate from credible) to report he experienced a decrease in hearing acuity, he is not competent to quantify the extent of the hearing loss in terms of Hertz.  

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to service connection for bilateral hearing loss.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).


Entitlement to service connection for tinnitus.

The Board finds that service connection is not warranted for tinnitus.  

The service treatment records were silent as to complaints of, diagnosis of or treatment for tinnitus.  Clinical evaluation of the Veteran's ears was determined to be normal at the time of the March 1985 enlistment examination.  The Veteran denied having or ever having had ear trouble on a Report of Medical History he completed at that time.  Clinical evaluation of the Veteran's ears was determined to be normal at the time of the April 1987 separation examination.  The Veteran denied having or ever having had ear trouble on a Report of Medical History he completed in April 1987.  

The first post-service evidence of record of tinnitus is dated in March 2005.  A clinical record dated that month reveals the Veteran complained of tinnitus at that time.  He reported the tinnitus was periodic.  

The Veteran testified before the undersigned that he was exposed to acoustic trauma during active duty while in training and during routine field exercises.  He reported that hand grenades and M-16's were fired.  He denied being issued hearing protection during weapons training.  His MOS was hospital food service and he reported he was a cook and then in hospital food service.  He spent a lot of time around generators and engines while handling field equipment.  The Veteran testified that he had a lot of difficulty with hearing during service and seemed to indicate the right side.  The hearing had remained the same over the years and he reported constant ringing.  He denied having tinnitus prior to active duty service.  

The pertinent evidence of record indicates the Veteran is currently claiming that he experienced tinnitus while on active duty.  Significantly, the contemporaneous evidence of record in the form of the service treatment records indicates that the Veteran denied having or ever having had problems with his ears at the time of his discharge examination.  The Board places greater probative value on the Veteran's reports of symptomatology made at the time of his discharge over the subsequent allegations made when there is a chance for pecuniary gain.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  Not only may the Veteran's memory have dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

The fact that the Veteran did not experience tinnitus at the time of discharge or for several years after is supported by the Veteran's failure to file a claim for the disability shortly after discharge.  The Board notes that, in May 1987, shortly after discharge, the Veteran submitted a claim of entitlement to service connection for a knee disorder.  He did not claim any disability relating to tinnitus.  

Other than the Veteran's allegations, there is no competent evidence of record which indicates that the Veteran currently experiences tinnitus which was incurred in or aggravated by the Veteran's active duty service.  The Veteran's own account of his ear health made at the time of discharge directly contradicts the subsequent allegations made several years after discharge.  The contradiction between the current allegations and the Veteran's own self-reported history at the time of discharge negates the probative value of the Veteran's allegations of tinnitus during active duty and thereafter.  

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to service connection for tinnitus.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).


General increased ratings criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007), Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to a rating in excess of 20 percent for low back strain.

Rating criteria for evaluation of the spine

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  This regulation was again slightly revised in September 2003.

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  The reclassified diagnostic codes include 5236 (sacroiliac injury and weakness), 5237 (lumbosacral strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome). 68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243.

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2009).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Factual Background

On VA examination in October 2003, the Veteran reported low back pain with any standing or walking.  Physical examination revealed no obvious spinal curvature.  There was no tenderness to palpation.  No obvious muscle spasm was noted.  Lower extremities sensation to touch was equal bilaterally, muscle strength was equal bilaterally and deep tendon reflexes were equal bilaterally.  Range of motion of the lumbar spine was forward flexion to 50 of 75 degrees; hyperextension to 15 of 30 degrees; lateral flexion to the left and right to 20 of 35 degrees; trunk twisting to the left and to the right to 25 of 30 degrees.  X-rays were interpreted as showing very minor levoscoliosis; facet arthritis of L5-S1 and no evidence of compression fracture or spondylolisthesis.  

A VA clinical record dated in March 2005 reveals the Veteran reported, in part, back pain which was present all day long and significantly worse with activity.  It was noted that the Veteran used to be a machinist but was unable to perform that work anymore because he reportedly was unable to walk and lift like he used to.  Pain was reported as eight out of ten.  

In a March 2005 statement, a VA physician wrote that the Veteran had been treated for back and knee pain.  The physician noted that the Veteran was a machinist for years but was unable to return to his occupation due to pain and limitation of motion in the back and knees.  

A VA clinical record dated in May 2005 reveals the Veteran complained of back pain and muscle spasm.  Physical examination revealed a full range of motion in all extremities.  The assessment was chronic back pain and muscle spasm.  

A VA clinical record dated in August 2005 shows the Veteran reported back pain which was worsening over time.  Sitting and walking increased the pain.  There was no bowel or bladder incontinence.  The Veteran reported numbness and tingling in his hips, knee caps and legs.  The Veteran complained that his walking was uncoordinated when his back is tight.  He reported problems with walking and standing.  The symptoms were intermittent.  Physical examination revealed the lumbosacral spine had decreased flexion/extension; left/right rotation and left/right lateral flexion.  The range of motion was painful.  The assessment was non-radicular back pain; gait dysfunction -scissoring gait and mild proximal lower extremities weakness.  It was noted that the Veteran was being referred to neurology as the Veteran's symptoms could not be fully explained by MRI findings.  Further work-up was needed to indentify the etiology of upper motor neuron signs, spasticity and weakness.  

In November 2005, the Veteran informed a clinician that he had a scissoring gait for the last ten years and blamed the Army.  He denied problems with urination or defecation.  The assessment was increased tone in bilateral lower extremities and the Veteran had a scissoring gait which he said he had for years.  

A July 2006 VA hospitalization record shows the Veteran complained of level 7 pain in all joints which had been present for the last three years.  The Veteran denied falls within the last three months and denied a history of falls.  He reported problems with walking.  There was unsteady gait/dizziness/imbalance.  

A July 2006 neurological examination was normal.  The assessment was degenerative joint disease and spastic gait.  

In October 2006 the Veteran denied having any pain and also denied having any recurring pain in the prior several weeks/months. 

On VA examination of the back which was conducted in October 2006, the Veteran reported pain, decreased mobility and decreased range of motion.  The Veteran denied urinary and fecal incontinence.  He reported he experienced weakness, paresthesias, falls, unsteadiness and dizziness.  He reported a history of fatigue, decreased motion, stiffness, weakness, spasms and pain.  Moderate pain was reportedly present daily and the Veteran indicated that the pain radiated up to the thoracic area.  He reported flares of pain three to four times per week which lasted hours.  Physical movement and sleeping positions precipitate the flares.  The Veteran was unable to ambulate during flares.  He reported he was unable to walk more than a few yards.  He also reported 12 incapacitating episodes due to his low back condition that lasted three to four days.  Physical examination revealed no muscle spasm.  No ankylosis was present.  The range of motion of the thoracolumbar spine was 0 to 60 degrees of flexion with pain beginning at 40 degrees and ending at 60 degrees.  There was no additional loss of motion on repetitive use.  Extension was from 0 to 25 degrees with pain beginning at 25 degrees and ending at 25 degrees.  There was no additional loss of motion on repetitive use.  Lateral flexion to the left and right was from 0 to 20 degrees with pain beginning at 20 degrees.  There was no additional loss of motion on repetitive use.  Lateral rotation to the right was from 0 to 30 degrees with pain beginning at 20 degrees and ending at 30 degrees.  There was no additional loss of motion on repetitive use.  Lateral rotation to the left was from 0 to 40 degrees with pain beginning at 30 degrees and ending at 40 degrees.  There was no additional loss of motion on repetitive use.  It was noted that the Veteran had been unemployed due to deteriorating health conditions.  The examiner observed that the Veteran had an abnormal scissor type gait which impaired his ability to walk and he used a cane.  The examiner also noted that there was a decreased range of motion in the back and knees which might impair his ability to perform a physical job but he seemed to be able to sit without problems (with occasional stretching) suggesting he would likely be able to perform sedentary work.  

A January 2008 VA clinical record shows the Veteran reported a long standing history of lower back pain and slowly progressive gait disorder since an accident 20 years prior.  He reported low back pain which radiated to bilateral posterior thighs which was worse with movement.  He denied difficulty with bowel control.  The Veteran described inconsistently perceived numbness on the entire right side.  The pertinent assessment was lower extremities spasticity of an unclear etiology.  The author noted that imaging was negative for cord compression in the past but the imaging studies were somewhat outdated while the symptoms had been progressing.  The author found that cord compression was certainly a possibility but there was a low suspicion for lumbar spine pathology.  

A January 2008 VA examination noted the presence of neurogenic bowel (constipation) and bladder problems (retention, occasional urgency, sexual dysfunction).  Broad differential diagnoses were cord compression, vitamin E deficiency, adrenomyeloneuropathy and other disorders.  

Another VA clinical record dated in January 2008 indicates the Veteran reported his gait was a problem for five years but had been worse in the last year.  He missed several neurology appointments to evaluate his gait.  His back hurt when arising from a sitting position but he denied radiation.  Pain level was reported as seven or eight.  The Veteran's gait was slow, jerky and somewhat unsteady.  The impression was neurologic changes of an unclear etiology, gradually progressing with severe gait limitation.  

On VA joints examination which was conducted in April 2008, the Veteran reported back stiffness, pain, and tightness which was progressively worse.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms and pain.  The pain was described as constant muscle spasm.  He denied pain radiation.  He reported that spasm was present.  The range of motion of the thoracolumbar spine was 0 to 45 degrees of flexion with pain beginning at 35 degrees and ending at 45 degrees.  There was no additional loss of motion on repetitive use.  Extension was from 0 to -2 degrees with pain beginning at -2 degrees and ending at -2 degrees.  There was no additional loss of motion on repetitive use.  Lateral flexion to the left and right was from 0 to 25 degrees.  There was no additional loss of motion on repetitive use.  Lateral rotation to the right was from 0 to 30 degrees.   There was no additional loss of motion on repetitive use.  Lateral rotation to the left was not reported.  It was noted that the Veteran was unable to work due to physical impairments, chronic pain and inability to walk.  He reported his last employer terminated him due to being a "safety risk."  

In April 2008, it was noted that the Veteran didn't want to undergo CT myelogram.  The CT was to better evaluate cervical spinal stenosis that was observed on a cervical spine MRI.  

In March 2009, the Veteran denied being in pain or having recurring pain in the past several weeks/months. 

A VA back examination was conducted in January 2010.  It was noted that the Veteran was a poor historian.  He reported that he was issued a wheelchair as he cannot walk primarily due to left hip pain.  He reported left hip pain, neck pain, bilateral knee pain and low back pain of such severity that he cannot walk.  The examiner noted that there was no evidence in the medical records that the Veteran was wheelchair bound.  The Veteran denied incontinence.  He denied fatigue and weakness but reported stiffness and decreased motion.  Pain was in the lumbar area and described as the worst pain imaginable.  The pain was severe and constant but without radiation.  There were no flares of spinal disease.  There were no incapacitating episodes of spine disease.  The Veteran reported he was unable to walk more than a few yards.  Physical examination revealed no ankylosis.  No spasm was present.  The range of motion of the thoracolumbar spine was flexion from 0 to 50 degrees; extension from 0 to 30 degrees; lateral flexion from 0 to 30 degrees bilaterally; lateral rotation was from 0 to 30 degrees bilaterally.  There was objective evidence of pain following repetitive motion but no additional loss of motion.  

Analysis

In April 2003, the Veteran submitted a claim of entitlement to an increased rating for his low back strain.  

The Board finds that an increased rating is not warranted when the service-connected low back strain is evaluated under Diagnostic Code 5292 which was in effect prior to September 26, 2003.  The range of motion testing set out above documents that the Veteran has been, for the most part, able to move his back through greater than 50 percent of the actual range of motion possible.  The exception for this is the range of pain free motion for flexion which, in October 2006 was a little less than half the possible motion (40 degrees out of a possible 90 degrees) and at the time of the April 2008 VA examination when flexion was approximately one third of the possible motion (35 degrees out of a possible 90 degrees).  The Board finds that the Veteran's ability to move his back, for the most part, through at least 50 percent of the possible range of motion of the spine during the appeal period, equates, at most, to moderate limitation of motion of the lumbar spine.  This finding is based on the range of pain free motion, accounting for DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board finds that an increased rating is not warranted for the service-connected low back strain when the disability is evaluated under Diagnostic Code 5295 in effect prior to September 26, 2003.  There is no competent evidence of record documenting that the service-connected disability is productive of listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space.  Additionally there is no competent evidence documenting that the disability is productive of any abnormal mobility on forced motion.  

An increased rating is not warranted for the service-connected low back strain when the disability is evaluated under the rating criteria for evaluation of intervertebral disc syndrome which was effective September 23, 2002.  The Veteran has informed VA examiners that his back disability is productive of incapacitation.  Significantly, there is no evidence of record from any health care provider which indicates, in any way, that the Veteran was prescribed bed rest to treat his low back strain.  The mere allegation that the Veteran was incapacitated, without evidence of a health care professional prescribing bed rest to treat the incapacitation, does not provide competent evidence sufficient to grant an increased rating based on incapacitating episodes.  

The Board finds that an increased rating is not warranted for the service-connected low back strain when the disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine which is currently in effect.  As set out above, the Board finds the competent evidence of record weighs against a finding that the Veteran experiences any incapacitating episodes due to his low back strain.  Additionally, there is no competent evidence of record documenting that the service-connected low back strain is productive of forward flexion of the thoracolumbar spine to 30 degrees or less.  The greatest level of impairment in the range of motion for flexion of the thoracolumbar spine was noted at the time of the of the April 2008 VA examination joints examination when flexion was limited to 35 degrees upon consideration of pain.  Repetitive testing failed to result in a greater level of restriction.  This level of impairment does not equate to a 40 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  In October 2003, the Veteran could forward flex to 50 degrees; in October 2006, forward flexion was to 40 degrees upon consideration of pain; and at the time of the most recent VA examination in January 2010, forward flexion of the thoracolumbar spine was to 50 degrees without loss of additional motion upon repetitive testing.  Additionally, there is no competent evidence of record of the presence of any ankylosis of any part of the spine.  The examiners who have addressed the question of the presence of ankylosis all found that the disorder was not present.  

The Board finds that the preponderance of the competent evidence demonstrates that the service-connected low back strain is not manifested by any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment.  The Veteran has consistently denied, with one exception, problems with bowels or bladder.  While there is evidence of record of problems with the Veteran's lower extremities, no health care professional has opined that the problems including a scissoring gait, were the result of the service-connected low back disability.  The Board notes that, in January 2008, it was reported the Veteran had neurogenic bowel and bladder.  Significantly, the causes were reported to be cord compression and other disorders.  In April 2008, it was noted that the Veteran did not want to undergo a CT myelogram which was to be conducted to evaluate cervical spinal stenosis.  There was no indication that there was any problems with the lumbar spine.  

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to an increased rating for the service-connected low back strain.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).  A staged rating is not warranted at any time.  


Increased rating knee claims

Rating criteria for evaluation of knees

The appropriate Diagnostic Codes for rating limitation of flexion and limitation of extension of the leg are 5260 and 5261, respectively.  The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5260 addresses limitation of flexion of the leg.  Flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, a noncompensable rating is warranted for knee extension limited to 5 degrees; a 10 percent rating for extension limited to 10 degrees; a 20 percent rating for extension limited to 15 degrees; a 30 percent rating for extension limited to 20 degrees; a 40 percent rating for extension limited to 30 degrees; and a 50 percent rating for extension limited to 45 degrees.

Separate ratings may be assigned under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The words "slight", "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA  examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Lateral instability and degenerative arthritis of the knee also may be rated separately under Diagnostic Codes 5257 and 5003.  VAOPGCPREC 23-97.  

Factual background

On VA examination in October 2003, the Veteran reported increased discomfort in his knee when walking hills or climbing stairs.  Physical examination of the right knee revealed mild tenderness to palpation.  There was no obvious deformity.  Crepitus was present over the patella on flexion/extension of the knee.  There was no discomfort or motion on stressing the medial collateral ligament, anterior cruciate ligament or proximal collateral ligament.  Mild discomfort without motion on stressing both menisci with McMurrays test was present.  Range of motion was -5 degrees of extension and flexion from 100 to 140 degrees.  There was no instability or joint laxity.  The Veteran was unable to stand on either foot solely due to knee pain.  He was unable to walk on the toes or heels.  Physical examination of the left knee revealed slight tenderness to palpation.  There was no obvious deformity.  Crepitus was present over the patella on flexion/extension of the knee.  There was no discomfort or motion on stressing the medial collateral ligament, anterior cruciate ligament or proximal collateral ligament.  Mild discomfort without motion on stressing both menisci with McMurrays test was present.  Range of motion was 0 degrees of extension and flexion from 120 to 140 degrees.  There was no instability or joint laxity.  The pertinent diagnosis was patellofemoral syndrome of the bilateral knees.  The examiner noted that, with regard to DeLuca, there was painful motion in the right knee without weakness, fatigability, incoordination and instability.  The examiner opined that the painful motion was supported by objective evidence and is consistent with history and pathology of the disability.  The examiner estimated that pain could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  This additional limitation was estimated to be 10 degrees of additional range of motion lost during flare-ups or excessive use.  

A VA clinical record dated in March 2005 reveals the Veteran complained, in part, of knee pain which was present all day long and significantly worse with activity.  It was noted that the Veteran used to be a machinist but unable to perform that work anymore because he was unable to walk and lift like he used to.  The pain was reported as being 8/10.  

In a March 2005 statement, a VA physician reported that the Veteran was being treated for back and knee pain.  He had been a machinist but was unable to return to that occupation due to pain and limitation of motion in the back and knees.  

A VA clinical record dated in July 2005 shows the Veteran reported right knee pain.  There was an exacerbation of right knee pain since the prior week, mainly with walking and activities.  Physical examination revealed no limitation in the range of motion of the knee.  

A VA clinical record dated in May 2005 indicated that physical examination revealed a full range of motion in all extremities.  

In August 2005, the Veteran informed a clinician that he had back pain worsening over time as well as numbness and tingling in hips, knee caps and legs.  The Veteran complained that his walking was uncoordinated when the back is tight.  The assessment was non-radicular back pain; gait dysfunction -scissoring gait and mild proximal lower extremities weakness.  

In November 2005, the Veteran reported he had a scissoring gait for the last ten years.  The assessment was increased tone in bilateral lower extremities and that the Veteran had a scissoring gait which he said he had for years.  

In June 2006, the Veteran reported degenerative joint disease and gait instability.  The Veteran informed the clinician that he needed additional support as the right lower extremity had a tendency to buckle.  

A VA clinical record dated in July 2006 reveals the Veteran informed the clinician that he used to work for VA but has been unable to do so because of decreased ambulation due to knee pain.  

Another record dated in July 2006 shows the Veteran reported he was unable to work in housekeeping at VA due to bilateral knee patellar problems with buckling.  

A VA clinical record dated in July 2006 indicated that a neurological examination was normal.  The assessment was degenerative joint disease and spastic gait.  

In October 2006 the Veteran denied having any pain and also denied having any recurring pain in the prior several weeks/months. 

On VA examination in October 2006, the Veteran reported knee pain including increased left knee pain with decreased range of motion and mobility.  The examiner wrote that the Veteran was claiming unemployability due to his left knee condition.  He walked with a cane.  He reported an inability to stand for more than a few minutes and was unable to walk more than a few yards.  He reported a giving way sensation on both knees, instability on both knees, stiffness on both knees and weakness in both knees.  He denied episodes of dislocation or subluxation.  The Veteran reported weekly flares of pain which were severe and resulted in decreased mobility.  The Veteran had to rest and elevate his legs during flares of knee pain.  The duration of the flares was reported as one to two days.  Physical examination revealed a scissoring type gait.  The range of motion of the left knee was flexion from 0 to 110 degrees with pain beginning at 100 degrees and ending at 110 degrees.  There was no additional loss of motion of the left knee on repetitive use.  Extension was to 0 degrees with no loss of motion on repetitive use.  The range of motion of the right knee was flexion from 0 to 80 degrees with pain beginning at 80 degrees and ending at 100 degrees.  There was no additional loss of motion of the right knee on repetitive use.  Extension was to 0 degrees with no loss of motion on repetitive use.  The examiner found that there was no instability in either knee.  

On VA knee examination which was conducted in April 2008, the Veteran reported progressively worsening bilateral knee pain.  He reported he was limited to standing for 15-30 minutes and limiting in walking to 1/4 mile.  The examiner noted that the limitations were based on the Veteran's responses only and seemed disportionate with the radiographic findings and available examination findings.  Gait was antalgic.  During range of motion testing, the examiner found that the Veteran was poorly cooperative with the examination and perhaps was attempting to feign examination findings.  The examiner found the Veteran's presentation of examination findings were not consistent with the radiographic evidence and informal observation.  The examiner noted as an example that the Veteran claimed during examination to be unable to flex his legs at all while in a seated position during the examination but was able to flex to at least 60 degrees without pain when observed rising from the chair in the waiting room.  The range of motion of the left knee was extension to 0 degrees with no loss of motion on repetitive use.  The range of motion of the right knee was flexion from 0 to 20 degrees with pain beginning at 0 degrees and ending at 20 degrees.  There was no additional loss of motion of the right knee on repetitive use.  Extension was to 0 degrees with no loss of motion on repetitive use.  The examiner found that there was no instability in either knee.  The diagnosis was bilateral knee pain which was not supported by radiographic and physical examination.  

In March 2009, the Veteran denied being in pain or having recurring pain in the past several weeks/months. 

The most recent VA examination of the knees for compensation and pension purposes was conducted in January 2010.  The Veteran reported bilateral knee pain.  He presented in a wheelchair but was able to walk about the room, accompanied by loud groaning, and minimal effort at cooperating with range of motion and other testing procedures.  The Veteran denied deformity, giving way, instability, stiffness, weakness, but reported pain.  He denied flares of degenerative joint disease.  He reported he was able to stand for 15 to 30 minutes but was unable to walk more than a few yards.  Gait was antalgic.  Physical examination revealed no instability.  The examiner noted that the Veteran held himself rigid, making minimal effort to perform any range of motion activities and therefore, range of motion testing was not able to be completed.  The Veteran was unemployed but not retired.  He reported he had been unemployed for two to five years.  The reason given for the unemployment was multiple hospitalizations and social consequences of polysubstance abuse.  

Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee.

Analysis

The service-connected patellofemoral syndrome of the right knee is currently evaluated as 10 percent disabling under Diagnostic Codes 5099-5003.  

The Board finds an increased rating is not warranted when the right knee is evaluated under Diagnostic Code 5260 based on limitation of flexion of the leg.  The greatest level of impairment in the range of motion for flexion was recorded at the time of the October 2006 VA examination.  At the time, flexion was limited to 80 degrees.  This limitation does not warrant a compensable evaluation under Diagnostic Code 5260.  Other measurements documented lesser levels of impairment or are found by the Board to not be representative of the actual disability associated with the service-connected right knee.  Flexion was limited to 140 degrees at the time of the October 2003 VA examination.  The examiner who conducted the April 2008 VA examination specifically found that the Veteran did not put forth his best effort and opined that the knee pain reported by the Veteran was not supported by adequate pathology.  The Board places greater probative weight on the findings of the examiner who conducted the April 2008 VA examination over the Veteran's alleged symptomatology he demonstrated at the time of the examination.  The examiner's opinion is supported by an adequate rationale, i.e., that the symptomatology demonstrated by the Veteran at the time of the examination did not do not correspond with other medical evidence such as X-rays and the history of the injury.  The examiner's medical opinion regarding the extent of symptomatology which should be associated with the service-connected knee disability based on the medical evidence outweighs the Veteran's alleged inability to move his knees.  The examiner who conducted the most recent VA examination also found that the Veteran made minimal efforts in complying with the examiner's requests.  Again, the Board places greater probative value on the examiner's opinion that the Veteran was not producing a true effort over the Veteran's subjective assertions.  This finding does not change upon consideration of pain on use and during flares and the holding in DeLuca, supra.  The VA examiners who recorded the range of motion of the knee also specifically noted that there was no additional loss of motion upon repetitive use.  

The Board finds that an increased rating is not warranted for the service-connected right knee disability when it is evaluated under Diagnostic Code 5261 based on limitation of extension.  The greatest impairment in the range of motion of extension of the right knee was at the time of the October 2003 VA examination when the examiner found that extension was limited to 0 degrees but also found that this limitation would increase approximately 10 degrees upon consideration of pain on use and during flares.  Thus, the restriction in extension of the right knee in October 2003 was 10 degrees.  This warrants, at most, a 10 percent rating under Diagnostic Code 5261 even when pain on use and during flares is taken into account.  Other measurements documented lesser levels of impairment or are found by the Board to not be representative of the actual disability associated with the service-connected right knee.  Extension was limited to 0 degrees at the time of the October 2006 VA examination.  The examiner who conducted the April 2008 VA examination specifically found that the Veteran did not put forth his best effort and opined that the knee pain reported by the Veteran was not supported by adequate pathology, essentially finding that the range of motion produced by the Veteran was not representative of what really could be accomplished.  The Board places greater probative weight on the findings of the examiner who conducted the April 2008 VA examination over the Veteran's self-reported symptomatology for the same reason set out above in the analysis of the right knee claim under Diagnostic Code 5260.  The examiner who conducted the most recent VA examination also found that the Veteran made minimal efforts in complying with the examiner's requests.  Again, the Board places greater probative value on the examiner's opinion that the Veteran was not producing a true effort over the Veteran's subjective assertions. 

The Board finds that an increased rating is not warranted when the service-connected right knee is evaluated under Diagnostic Code 5257 which evaluates knees based on subluxation and lateral instability.  The Veteran has been recorded several times as indicating that he experienced buckling in his knee.  Significantly, every time the knee has been evaluated by a health care professional, it was determined that the knee was stable.  No health care professional is recorded as indicating that the ligaments in the knee are impaired in any way.  The Board places greater probative weight on the findings of the health care professionals who determined that the Veteran's knee was stable over the Veteran's lay assertions of an unsteady knee.  The question of whether there is subluxation or lateral instability in the knee is a medical question which a lay person is not competent to answer.  The Board finds that there is no competent evidence of record indicating that the service-connected disability is productive of any subluxation or lateral instability.  

The Board has also considered whether an increased rating for the right knee is warranted under any alternate diagnostic code.  However, as the evidence fails to establish ankylosis, Diagnostic Code 5256 is not for application.  Similarly, as the evidence fails to demonstrate impairment of the tibia or fibula, a higher rating is not possible under Diagnostic Code 5262.  There are no other relevant code sections for consideration which would allow for an increased rating.  
After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to an increased initial rating for the service-connected right knee disability.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).  A staged rating is not warranted at any time.  


Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.

Analysis

The Board finds an increased rating is not warranted when the left knee is evaluated under Diagnostic Code 5260 based on limitation of flexion of the leg.  The greatest level of impairment in the range of motion for flexion was recorded at the time of the October 2006 VA examination.  At the time, flexion was limited to 110 degrees.  This limitation does not warrant a compensable evaluation under Diagnostic Code 5260.  Other measurements documented lesser levels of impairment or are found by the Board to not be representative of the actual disability associated with the service-connected left knee.  Flexion was limited to 140 degrees at the time of the October 2003 VA examination.  The examiner who conducted the April 2008 VA examination specifically found that the Veteran did not put forth his best effort and opined that the knee pain reported by the Veteran was not supported by adequate pathology.  The Board places greater probative weight on the findings of the examiner who conducted the April 2008 VA examination over the Veteran's self-reported symptomatology for the reasons set out above in the analysis of the right knee claim.  The examiner's opinion is based on physical findings and the Veteran's history versus the Veteran's opinion which is being advanced when there is a chance for pecuniary gain.  The examiner who conducted the most recent VA examination also found that the Veteran made minimal efforts in complying with the examiner's requests.  Again, the Board places greater probative value on the examiner's opinion that the Veteran was not producing a true effort over the Veteran's subjective assertions.  This finding does not change upon consideration of pain on use and during flares and the holding in DeLuca, supra.  The VA examiners who recorded the range of motion of the knee also specifically noted that there was no additional loss of motion upon repetitive use.  

The Board finds that an increased rating is not warranted for the service-connected left knee disability when it is evaluated under Diagnostic Code 5261 based on limitation of extension.  Testing has consistently demonstrated that the range of motion for extension of the left knee was 0 degrees or better.  Extension was -5 in October 2003 and 0 degrees in October 2006.  This warrants, at most, a noncompensable rating under Diagnostic Code 5261 even when pain on use and during flares is taken into account.  The examiners who conducted the range of motion testing noted that there was no additional loss of motion upon repetitive testing of the joint.  Other measurements are found by the Board to not be representative of the actual disability associated with the service-connected left knee.  The examiner who conducted the April 2008 VA examination specifically found that the Veteran did not put forth his best effort and opined that the knee pain reported by the Veteran was not supported by adequate pathology, essentially finding that the range of motion produced by the Veteran was not representative of what really could be accomplished.  The Board places greater probative weight on the findings of the examiner who conducted the April 2008 VA examination over the Veteran's self-reported symptomatology for the reasons set out above in the analysis of the right knee claim.  The examiner's opinion is based on physical findings and the examiner's education versus the Veteran's opinion which is being advanced when there is a chance for pecuniary gain.  The examiner who conducted the most recent VA examination also found that the Veteran made minimal efforts in complying with the examiner's requests.  Again, the Board places greater probative value on the examiner's opinion that the Veteran was not producing a true effort over the Veteran's subjective assertions.  

The Board finds that an increased rating is not warranted when the service-connected left knee is evaluated under Diagnostic Code 5257 which evaluates knees based on subluxation and lateral instability.  The Veteran has been recorded several times as indicating that he experienced buckling in his knee.  Significantly, every time the knee has been evaluated by a health care professional, it was determined that the knee was stable.  No health care professional is recorded as indicating that the ligaments in the knee are impaired in any way.  The Board places greater probative weight on the findings of the health care professionals who determined that the Veteran's left knee was stable over the Veteran's lay assertions of an unsteady knee.  The question of whether there is subluxation or lateral instability in the knee is a medical question which a lay person is not competent to answer.  The Board finds that there is no competent evidence of record indicating that the service-connected disability is productive of any subluxation or lateral instability.  

The Board has also considered whether an increased rating for the left knee is warranted under any alternate diagnostic code.  However, as the evidence fails to establish ankylosis, Diagnostic Code 5256 is not for application.  Similarly, as the evidence fails to demonstrate impairment of the tibia or fibula, a higher rating is not possible under Diagnostic Code 5262.  There are no other relevant code sections for consideration which would allow for an increased rating.  

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to an increased initial rating for the service-connected left knee disability.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).  A staged rating is not warranted at any time.  


Extraschedular Evaluation 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral knee disabilities with the established criteria found in the rating schedule (Diagnostic Codes 5260, 5261) for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology (i.e., pain and limitation of motion).  Similarly, a comparison between the level of severity and symptomatology of the Veteran's service-connected low back strain with the established criteria found in the rating schedule (Diagnostic Codes 5235-5243) for the back disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology (i.e., pain and limitation of motion)  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the service-connected disabilities' manifestations have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  The preponderance of the evidence is against finding that the service-connected bilateral knees and/or low back, singularly, are productive of occupational impairment beyond that already compensated by the disability evaluations assigned.  There are opinions of record indicating that the Veteran has trouble with employment.  Significantly, the medical opinions which find the Veteran unemployable are based on multiple disabilities.  There is no evidence from a health care provider which indicates that the Veteran is unemployable solely due to a right knee disability, solely due to a left knee disability or solely due to the low back disability.  There is also no evidence of record indicating that the Veteran has been hospitalized at any time during the appeal period for treatment of his service-connected left knee disability, right knee disability or low back disability.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case. 

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against increased ratings for the service-connected bilateral knee and/or low back disabilities at any time during the appeal period.  Staged ratings are not warranted.  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a rating in excess of 20 percent for low back strain is denied.

Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.

REMAND

The Veteran has claimed entitlement to service connection for a hip problem.  Originally, he claimed problems with his right hip but then testified before the undersigned that he was claiming service connection for both hips on a direct and secondary basis.  He testified that he injured his hips when he fell during active duty.  He reported he had two falls off trucks and a fall while walking across a green.  

There is some evidence of record of problems in the area of the Veteran's hips during active duty.  In January 1986, the Veteran complained of a pull in his right inguinal area.  The assessment was abductor tendonitis/strain.  Another record dated the same month includes the assessment of right inguinal strain.  It was noted at that time that motion of the hip was limited secondary to pain.  

At the time of the October 2003 VA examination, the Veteran reported pain was present in his right hip.  Minimal degenerative joint disease of the right hip was the pertinent diagnosis.  The examiner opined that the right hip disorder was not secondary to the Veteran's low back or right knee conditions.  Significantly, the examiner did not provide an opinion regarding whether an injury to the right hip was the direct result of the Veteran's active duty service or whether a service-connected disability aggravated the right hip disorder.  Furthermore, no opinion has been provided regarding the etiology of the Veteran's left hip problem.  The Veteran testified before the undersigned in 2010, that he injured his hips in falls which occurred during active duty.  As set out above, there is some evidence of problems near the Veteran's hips during active duty and some evidence that the Veteran fell during active duty.  Based on the above, the Board finds that a VA examination is required to determine if service connection is warranted for a left or right hip disorder on a direct basis and for a left hip disorder on a secondary basis.  

The Veteran has claimed entitlement to TDIU.  The Board finds that this claim is inextricably intertwined with the right and left hip claims.  The Board further notes that, on the Veteran's application for TDIU, he indicated that the decision should be based on "Evidence in SS Records and VA Medical Records."  The Board finds this statement indicates that the Veteran desires VA to obtain Social Security medical records in support of his TDIU claim.  The Board finds this situation is different from that addressed above in the VCAA analysis in that the Veteran appears to be specifically directing VA to look at the Social Security records in connection with the TDIU claim whereas he indicated such a review of the Social Security records were not required for adjudication of the issues addressed in the decision above.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for left and/or right hips disorders since his discharge from active duty.  After securing the necessary release, obtain these records which have not already been associated with the claims file.  Regardless of the Veteran's response, obtain all outstanding VA medical records.

2.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim. 

3.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of any left and right hip disorders found on examination.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should respond to the following: 

a).  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's has a right hip disorder which was the direct result of his active duty service?

b).  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's has a left hip disorder which was the direct result of his active duty service?

c)  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's has a left or right hip disorder which is secondary to a service-connected disability, to include aggravation by a service-connected disability?  Provide the examiner with a list of the Veteran's service-connected disabilities.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner should so state and indicate why the opinion requires speculation.  

4.  The claims should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  This case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


